Citation Nr: 0945661	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's hypertensive cardiovascular disease and coronary 
artery bypass graft residuals, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1952 to September 
1972, including decorated combat service, and his award 
include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's 
hypertensive cardiovascular disease and coronary artery 
bypass graft residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In his April 2008 Substantive Appeal, the Veteran reported 
that he was undergoing "a nuclear stress test for evaluation 
of any stress-induced ischemia and 2-D echocardiography" on 
April 8, 2008.  Clinical documentation of the cited treatment 
is not of record.  VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The report of a March 2007 VA examination for compensation 
purposes states, Please note there is no C-file available for 
review.  I did read his CPRS records.  However, there are no 
cardiology records on the CPRS.  

Examinations for compensation and pension purposes conducted 
without contemporaneous review of the Veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination that is accurate and 
fully descriptive.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his post-operative 
hypertensive cardiovascular disease, 
including all diagnostic testing, after 
October 2005.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his post-operative 
hypertensive cardiovascular disease.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
indicated tests and studies, including 
metabolic equivalents (METS) testing, 
must be accomplished and the findings 
reported in detail.  If such testing 
cannot be done for medical reasons, the 
examiner should so state.  The examiner 
must also opine on the impact of the 
Veteran's post-operative hypertensive 
heart disease on his ability to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed should be set forth in 
a legible report.  

3.  Then readjudicate the appeal.  If the 
benefit sought on appeals remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

4.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.  


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

